          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 1 of 20



                        IN  THE  UNITED  STATES  DISTRICT  COURT  
                            FOR  THE  DISTRICT  OF  NEW  MEXICO    
  

UNITED  STATES  OF  AMERICA,                                   
                                                               
           Plaintiff,                                                        
                                                                                       
     vs.                                                                   No:  18-­‐‑CR-­‐‑2429-­‐‑WJ  
                          
                                                               
DARREN  BENALLY,                                               
                                                               
           Defendant.                                          
                                              
           DEFENDANT’S  OBJECTIONS  TO  THE  SECOND  PRESENTENCE  
                     INVESTIGATION  REPORT  (DOC.  224)    
                                                   
        COMES  NOW,  Darren  Benally,  by  and  through  his  attorney  of  record,  Amy  

Sirignano,  of  the  Law  Office  of  Amy  Sirignano,  PC,  and  makes  the  following  objections  

to  the  Second  Presentence  Investigation  Report  (“Second  PSR”)  (Doc.  224).  

                                             OBJECTIONS  

        1.      Second  PSR  First  Page.    Ms.  Ann  McCollum  is  no  longer  co-­‐‑counsel  for  

Mr.  Benally.    She  filed  a  motion  to  withdraw  (Doc.  229),  which  the  Court  granted  on  

October  18,  2019  (Doc.  231).  

        2.      Second  PSR  ¶¶  1-­‐‑7.  Part  A  of  the  Second  PSR  continues  not  to  describe  

the  entire  history  of  the  case,  the  Charge(s)  and  Conviction(s).    The  PSR  should  notate  

that  initially,  the  government  filed  a  Criminal  Complaint  (Doc.  1,  18-­‐‑MJ-­‐‑1097)  for  

Second-­‐‑Degree  Murder  in  Indian  Country  on  April  5,  2018.  An  Indictment  also  charging  



                                                       1  
          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 2 of 20



Second  Degree  Murder  in  Indian  Country  (Doc.  26)  was  filed  on  July  27,  2018.      Mr.  

Benally’s  case  proceeded  to  trial  from  Monday,  June  24,  2019  through  Friday  June  29,  

2019,  (Docs.  196,  200,  201,  202,  203,  204,  205).    The  jury  deadlocked  and  could  not  come  

to  a  unanimous  verdict  on  Second  Degree  Murder  and  the  lesser  included  offenses  of  

Voluntary  Manslaughter  and  Involuntary  Manslaughter    (Doc.  197).    Post-­‐‑trial,  on  July  

22,  2019,  the  parties  agreed  to  a  plea  agreement  and  a  1-­‐‑count  Information  to  

Involuntary  Manslaughter  (Docs.  211,  212,  213,  214,  215).  

        3.       Second  PSR  ¶¶  9-­‐‑20.    Mr.  Benally  objects  that  the  Offense  

Conduct/Conduct  of  Conviction  was  taken  from  the  government’s  hearsay  reports.  The  

Offense  Conduct  should  be  written  from  the  sworn  witness  statements  durin  trial.    

(Docs.  200,  201,  202,  203).    Just  because  the  government’s  second-­‐‑degree  murder  case  

resulted  in  a  hung  jury,  there  is  no  prohibition  in  the  caselaw  or  in  U.S.S.G.  Section  

2B1.2  to  the  use  of  the  witnesses  sworn  statements  contained  in  the  trial  transcripts.    

        4.       In  United  States  v.  Nava-­‐‑Sotelo,  232  F.Supp.2d  1269,  1273  (D.N.M.  2002),  

reversed  on  other  grounds  by  United  States  v.  Nava-­‐‑Sotelo,  354  F.3d  1202  (10th  Cir.  2003),  the  

Offense  Conduct  section  of  the  PSR  was  comprised  “primarily”  on  the  government’s  

case  file,  despite  the  defendant’s  assertions  to  the  contrary.  While  the  defendant  in  that  

case  pleaded  guilty  to  the  charges,  he  did  not  concede  to  all  of  the  facts  contained  in  the  

government’s  version  of  events.  Id.  The  Court  concluded  that  “it  was  improper  for  the  

PSR  solely  to  present  the  government’s  version  in  determining  [the  d]efendant’s  offense  



                                                       2  
          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 3 of 20



conduct,  especially  since  the  facts  were  disputed,  no  evidentiary  hearing  had  taken  

place,  and  the  Court  had  not  yet  made  any  findings  with  regard  to  the  disputed  facts.”  

Id.  The  Court  explained  that,  given  inconsistencies  in  the  testimony  of  several  witnesses  

during  the  evidentiary  hearing  (upon  which  the  PSR  relied),  the  Offense  Conduct  

section  “should  have  contained  both  the  government’s  and  [the  d]efendant’s  

perspectives,  rather  than  giving  the  impression  that  the  government’s  account  was  the  

only  accurate  version  of  events.”  Id.  

        5.       Unpublished  district  court  caselaw  sometimes  references  this  issue  

tangentially  when  the  USPO  adds  an  addendum  to  include  trial  testimony.  For  instance,  

in  United  States  v.  Troup,  2019  WL  4891122,  *3,  9,  46-­‐‑47  (D.N.M.  2019),  the  USPO  relied  

on  the  prosecutor’s  files  rather  than  evidence  produced  at  trial  to  prepare  the  PSR.  Id.  at  

*9.  The  defendant  objected,  asserting  that  “when  there’s  been  at  trial,  .  .  .  it  is  

inappropriate  to  use  the  [AUSA’s]  file  to  define  the  offense  conduct.”  Id.  (internal  

quotation  marks  omitted).  The  Court  characterized  the  UPSO’s  actions  in  this  regard  as  

inappropriate  and  ordered  that  it  prepare  an  addendum  using  trial  testimony  to  

support  the  facts  stated  in  the  PSR.  The  USPO  complied,  and  included  trial  testimony  in  

its  second  addendum  to  assert  the  information  in  the  PSR  was  accurate.  During  

sentencing,  the  defendant  stipulated  to  the  Court  overruling  his  factual  objections  to  the  

PSR  in  light  of  the  second  addendum.  Following  sentencing,  the  Court  sought  to  

determine  whether  it  should  strike  certain  paragraphs  in  the  PSR  “because  the  [USPO]  



                                                        3  
          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 4 of 20



relied  on  the  prosecutors’  files  to  find  the  facts  in  these  paragraphs  rather  than  the  trial  

transcripts[.]”  Given  the  defendant’s  stipulation,  however,  the  Court  adopted  the  PSR’s  

facts,  as  augmented  by  the  second  addendum,  and  the  accompanying  calculation  of  the  

advisory  sentence.  Id.  at  *3.  

        6.       For  purposes  of  appellate  review,  a  PSR  summarizing  the  defendant’s  

version  of  events  without  including  trial  testimony  may  be  insufficient  to  supply  a  

comprehensive  understanding  of  the  information  relevant  to  sentencing.  See  United  

States  v.  Zuni,  506  F.Supp.2d  663,  683  (sustaining  defendant’s  objections  to  PSR  

paragraphs  summarizing  offense  conduct  based  on  incriminating  statements  and  

ordering  that  USPO  draft  summary  of  what  occurred  at  trial  “[t]o  ensure  that  

[defendant’s]  version  of  events  is  accurately  recorded”  and  to  allow  for  comprehensive  

understanding  of  all  relevant  information  in  the  event  of  appellate  review).  

        7.       Where  the  U.S.  Probation  Office  decides  to  rely  on  discovery  materials  

and  prosecutor’s  files  rather  than  trial  testimony  leads  to  factual  inaccuracy  in  the  PSR,  

however,  the  Court  has  an  obligation  to  resolve  those  factual  inaccuracies  or  face  

possible  reversal/remand  on  appeal.    A  defendant  who  makes  a  specific  allegation  of  

factual  inaccuracy  regarding  the  facts  stated  in  the  PSR  is  entitled  to  a  finding  regarding  

the  allegation  or  an  on-­‐‑record  determination  that  no  finding  is  necessary  because  the  

controverted  matter  will  not  be  taken  into  account  during  sentencing.  Fed.R.Crim.P.  

32(i)(3)(B);  United  States  v.  Brown,  314  F.3d  1216,  1226  (10th  Cir.  2003)  (“Arguments  that  



                                                      4  
          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 5 of 20



merely  challenge  the  district  court’s  ‘application  of  the  guidelines  to  the  facts  and  not  

the  facts  themselves’  do  not  trigger  any  obligation  on  the  part  of  the  district  court  to  

make  specific  findings.”  (citing  United  States  v.  Windle,  74  F.3d  997,  1002  (10th  Cir.  

1996)));  see  generally  United  States  v.  Corber,  2005  WL  767816,  *1  (D.Kan.  2005)  (declining  

to  rule  on  defendant’s  objection  that  offense  conduct  portion  of  PSR  came  from  

investigative  reports  rather  than  evidence  admitted  at  trial  because  such  matters  did  not  

affect  sentencing,  per  Fed.R.Crim.P.  32(i)(3)(B)).      

        8.      Dr.  Lauren  Dvorsak  testified  at  trial  about  the  death  of  N.T.    While  the  

Office  of  the  Medical  Examiner’s  (OMI)  Report  found  that  the  cause  and  manner  of  

death  as  blunt  force  trauma,  and  homicide,  respectively,  the  testimony  elicited  at  trial,  

by  the  government  from  Dr.  Lauren  Dvorsak,  was  not  as  exacting  as  to  the  specific  

“cause  of  death”  as  the  government  would  like  it  to  be:    

                Q.  (By  AUSA  Spindle)  Did  you  notice  anything  strange  about  
                the  decedent'ʹs  heart?  
                A.  (By  Dr.  Lauren  Dvorsak)  So,  he  had  a  lot  of  natural  disease  
                in   his   heart.   He   had   what   are   called   coronary   artery  
                atheromas,  or  atherosclerosis,  or  hardening  and  narrowing  of  
                the  arteries  that  supply  the  heart.  Most  significantly  was  his  
                left   anterior   descending   or   the   front   of   the   heart.   That  
                particular  artery  was  critically  stenosed  at  75%.  
                Q.  Is  that  unusual?  
                A.  That'ʹs  indicative  of  advanced  heart  disease.  
                Q.  So  is  it  unusual  in  someone  that  is  the  decedent'ʹs  age?  
                A.  It'ʹs  advanced  disease  for  somebody  in  their  fifties  to  sixties,  
                yes.  
                Q.  Do  you  think  it  would  have  caused  his  death  alone?  
                A.  No,  I  don'ʹt  think  alone.  It  didn'ʹt  necessarily  cause  his  death  
                in  this  case,  because  he  was  obviously  up  and  walking  around  


                                                      5  
               Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 6 of 20



                     based  on  the  history  that  was  provided.  So  alone,  no,  I  don'ʹt  
                     think  it  caused  his  death.  
                     Q.  Did  you  receive  any  toxicology  reports  back  regarding  any  
                     alcohol  in  the  decedent'ʹs  blood?  
                     A.  Yes.  
                     Q.  And  did  the  decedent  have  any  alcohol  in  his  blood?  
                     A.  Yes.  
                     Q.  And  what  does  that  indicate  to  you?  
                     A.  So,  the  decedent,  the  toxicology  reports  indicated  that  inhis  
                     blood  at  the  time  of  his  death,  his  blood  alcohol  concentration  
                     was  approximately  three  times  that  of  the  legal  driving  limit  
                     almost,   nearly.   So   he   was   intoxicated.   What   that   means   for  
                     him,   I   can'ʹt   say   exactly,   because   different   people   have  
                     different   tolerances,   and  especially   if   he  had  been   a  chronic  
                     alcoholic,  he  could  have  developed  a  tolerance  to  the  effects  
                     of   alcohol.   But   in   that   same   range,   typically   you'ʹre   getting  
                     some   decreased   consciousness,   a   little   slurring,   a   little  
                     impaired  coordination,  those  sorts  of  things,  typically.  
                     Q.  The  decedent'ʹs  heart  issues  and  intoxication  at  the  time  of  
                     his  death,  did  you  note  those  as  any  sort  of  contributory  
                     cause?  
                     A.  Yes,  I  think  both  of  those  contributed  to  his  death.  
  
(Doc.  205,  Trial  Transcript  6/25/19,  pages  334-­‐‑335).    Both  N.T.’s  heard  issues  and  

intoxication  at  the  time  of  the  fight  contributed  to  N.T.’s  own  demise.  Id.      Dr.  Dvorsak  

also  explained  post-­‐‑concussive  apnea.    (Doc.  205,  Trial  Transcript  6/25/19,  pages  336-­‐‑

337).      

              Furthermore,  at  trial,  Dr.  Dvorsak  explained  to  defense  counsel  and  the  jury:  

                     Q.  (By  Ms.  Sirignano)  And  you  and  your  staff  did  a  CAT  scan  
                     of  the  body  prior  to  
                     external  and  internal  examination?  
                     A.  (By  Dr.  Dvorsak)  Correct.  
                     Q.  And  in  the  CAT  scan,  there  was  no  physical  injury  to  the  
                     brain  or  no  real  skull  fracture;  isn'ʹt  that  true?  
                     A.  There'ʹs  only  skull  fractures  in  the  sense  of  facial  bones.  


                                                            6  
     Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 7 of 20



         So  that'ʹs  in  the  head.  But  the  calvaria,  the  top  part  of  the  
         head,  and  the  base  of  the  skull,  the  portion  that  your  brain  
         sits  on,  there  were  no  fractures  there.  Additionally,  there  
         was  no  evidence  of  bleeding  in  or  around  the  brain.  The  only  
         evidence  of  injury,  say,  to  the  brain,  itself,  was  that  
         cerebral  edema.  
         Q.  And  that'ʹs  brain  swelling?  
         A.  Yes.  
         Q.  And  you  testified  that  cerebral  edema,  or  brain  swelling,  
         can  be  from  lack  of  oxygen;  correct?  
         A.  Yes.  
         Q.  And  you  testified  that  he  stopped  breathing;  isn'ʹt  that  
         true?  
         A.  Yes.  It'ʹs  most  likely  the  mechanism.  
         Q.  When  you  say  it'ʹs  the  most  likely  mechanism,  you  found  
         that  the  significant  contributory  factors  of  acute  ethanol  or  
         alcohol   intoxication  and  cardiovascular  disease   was  present  
         in  
         [N.T.];  isn'ʹt  that  true?  
         A.  Yes.  
         Q.  And  so  can  alcohol  make  the  brain  more  susceptible  to  
         fatal  injury?  
         A.  Yes.  So,  when  combined  with  blunt  trauma,  even  if  there  
         is  no  necessarily  acutely  lethal  injury  inside  the  head,  that  
         concussion  can  cause  that  post-­‐‑concussive  apnea,  or  stopping  
         breathing.  But  that'ʹs  more  likely  to  occur  when  you  also  have  
         what'ʹs   called   a   central   nervous   depressant   on   board,   and  
         that'ʹs  
         what  alcohol  is.  It  functions  to  essentially  depress  the  brain  
         centers  that  control  breathing  and  it  makes  it  more  likely  for  
         somebody  to  stop  breathing  especially  after  blunt  trauma.  
         Q.  A  concussion  would  not  normally  lead  to  someone'ʹs  death  
         except  in  the  presence  of  this  amount  of  alcohol?  
         A.  Not  typically.  I  mean,  there'ʹs  a  wide  spectrum  of  
         concussive  injuries  that  can  involve  no  loss  of  consciousness  
         to  some  loss  of  conscious.  There  is  rare  reports  in  the  
         literature  that  concussion  alone  can  potentially  be  lethal.  
         But  in  this  case,  I  do  believe  the  alcohol  played  a  significant  
         role.  
         Q.  Typically  a  brain  recovers  from  a  concussion;  isn'ʹt  that  


                                             7  
           Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 8 of 20



                  true?  
                  A.  Most  often,  yes.  But,  again,  concussions  aren'ʹt  typically  
                  lethal.  
                  Q.  So  your  testimony  today  is  that  [N.T.’s]  brain  didn'ʹt  
                  recover,  and  the  significant  contributory  factor  was  the  
                  alcohol?  
                  A.  Correct.  

(Doc.  205,  Trial  Transcript  6/25/19,  pages  343-­‐‑345).  

         9.       The  significant  contributory  factor  of  N.T.s  death  was  his  own  voluntary  

intoxication.    Dr.  Dvorak  opined,  “the  mechanism”  of  his  death,  was  that  N.T.  stopped  

breathing.    (Doc.  205,  Trial  Transcript  6/25/19,  pages  344,  lines  10-­‐‑12.      

         10.      There  was  no  bleeding  around  the  brain,  no  cranial  fractures  from  the  

fight.  (Id.,  Doc.  205,  Trial  Transcript  6/25/19,  page  343,  lines  23-­‐‑25;  page  344,  lines  1-­‐‑4).  

         11.      Mr.  Benally  respectfully  requests  that  the  Offense  Conduct  section  of  the  

PSR  be  amended  to  include  the  Office  of  the  Medical  Examiner’s  complete  statement  at  

trial  regarding  cause  and  manner  of  death.  

         12.      Mr.  Benally’s  conduct  should  be  accurately  identified  and  reflected  that  he  

acted  in  self-­‐‑defense,  which  the  facts  support  and  the  reason  why  the  jury  did  not  

convict  on  second-­‐‑degree  murder.    The  evidence  showed  that  Mr.  Benally  used  

sufficient  force  to  defend  himself,  and  that  “when  he  stopped  [punching],  I  stopped.”      

See  Doc.  221,  page  8,  citing,  Doc.  104,  Government’s  Trial  Exhibits  18,  and  

demonstrative  transcript,  page  85,  lines  2-­‐‑15);  Bates  USA  v.  Darren  Benally  000376.    The  

words  over  twenty  time  came  from  the  FBI  Agent,  not  Mr.  Benally.  Id.    



                                                          8  
            Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 9 of 20



          13.       Second  PSR  ¶  12.    Deano  Benally  testified  at  trial.    His  sworn  testimony  

should  be  the  evidence  in  the  PSR  regarding  what  transpired  that  evening.    He  was  the  

first  witness  to  the  scene.  (Doc.  204,  Trial  Transcript  06/24/2019,  page  187).  

          14.       Second  PSR  ¶  18.    It  should  be  noted  that  N.T.  was  a  chronic  alcoholic.    

See  Exhibit  A,  N.T.  medical  records  from  December  31,  2012,  and  anticipated  witness  

testimony  at  sentencing.  

          15.       Second  PSR  ¶  20.    The  summation  paragraph  is  inconsistent  with  the  trial  

testimony.    N.T.  fell  to  the  ground  holding  Mr.  Benally’s  jacket  and  shirt  (which  ripped)  

(Doc.  104,  Government’s  Trial  Exhibit  18,    and  demonstrative  transcript  attached  hereto,  

p.  80,  lines  17-­‐‑21).    N.T.  was  not  taken  to  the  ground  by  Mr.  Benally.  (Doc.  104,  

Government’s  Trial  Exhibit  18,    and  demonstrative  transcript  attached  hereto,  p.  80,  

lines  17-­‐‑21)(“Q:  When  he  fell  down,  do  you  remember  if  he  went  face  first,  or  did  he  go  

backward?  Do  you  remember?  A:  um,  yeah,  sort  of  kind  of,  like  sideways.”)  

          16.       Mr.  Benally  didn’t  estimate  that  it  was  over  twenty  [hits/punches].    (Doc.  104,  

Government’s  Trial  Exhibit  18  and  demonstrative  transcript  attached  hereto,  page  84,  

lines  2-­‐‑25;  page  85,  line  1-­‐‑15).  

          17.       This  “over  twenty  [hits  punches]”is  a  fiction  that  the  FBI  Special  Agent  

created  when  he  continuously  asked  Mr.  Benally  leading  questions  in  his  non-­‐‑native  

language.    (Doc.  104,  Government’s  Trial  Exhibits  18  demonstrative  transcript  attached  

hereto,  page  84,  lines  19-­‐‑23)(“  Q:  More  than  10  [hits],  more  than  20?  A:  Yeah.  Q:  Okay.  



                                                         9  
          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 10 of 20



A:  I  don’t  know.    I  got  tired  of  it.    I  just  –“);  Doc.  38,  Exhibit  1a.    A  more-­‐‑accurate  review  

of  Mr.  Benally’s  post-­‐‑arrest  statement  to  law  enforcement  (Doc.  38,  Exhibit  1a),  clearly  

provides  that  Mr.  Benally  stated  that  he  did  not  know  how  many  times  he  hit  N.T.      –  

especially  after  he  was  lead  by  the  Special  Agent  to  agree  with  him  throughout  the  entire  

post-­‐‑arrest  statement.    

         18.      The  trial  record  is  absolutely  replete  of  evidence  that  “Mr.  Benally  used  

his  “full  force  to  strike  N.T.”  and  “did  not  stop  until  N.T.  stopped  moving.”    The  

evidence  showed  that  Mr.  Benally  used  sufficient  force  to  defend  himself,  and  that  

“when  he  stopped  [punching],  I  stopped.”  (Doc.  104,  Government’s  Trial  Exhibits  18,  

and  demonstrative  transcript,  page  85,  lines  2-­‐‑15);  Bates  USA  v.  Darren  Benally  000376).      

         19.      N.T.  was  already  deceased  when  emergency  personnel  arrived  on  the  

scene.    (See  generally,  Doc.  204,  page  212  –  228,  trial  testimony  of  Doreen  Williams).  

         20.      U.S.  Probation  did  not  discuss  that  Mr.  Benally  was  acting  in  self-­‐‑defense,  

which  is  absolutely  improper.  The  government  moved  to  exclude  the  defense  of  self-­‐‑

defense  (Doc.  37,  page  3),  but  it  was  denied  (Docs.  156,  166,  192,  193,  page  13,  Jury  

Instruction  No.  10).    During  the  pretrial  hearing  the  Court  conducted  a  review  of  the  

pre-­‐‑trial  evidence  and  concluded  that  it  supported  a  self-­‐‑defense  jury  instruction.    (See  

generally,  Doc.  176,  Pretrial  Conference  Transcript  06/18/2019,  pages  8  –  13,  ).  

                  By   Ms.   Sirignano:   First   of   all,   alcoholism   by   the   victim  
                  decedent  
                  played  a  major  part  in  this  instance.  He  was  .27  or  .29  
                  postmortem.  So  we  have  a  right  to  present  evidence  regarding  


                                                          10  
             Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 11 of 20



                    my  client'ʹs  mens  rea,  and  at  the  time  this  event  happened,  he  
                    knew  that  when  the  defendant  -­‐‑-­‐‑  excuse  me;  when  the  victim,  
                    the  
                    decedent,  was  drunk,  he  was  violent,  and  he  swung  out  and  
                    lashed  at  not  only  him,  he  carried  a  knife,  he  also  did  this  
                    with  other  members  of  the  community.  It  goes  directly  to  our  
                    defense  of  self-­‐‑defense.  And  the  Defendant  had  knowledge  of  
                    that,  and  the  whole  community  had  knowledge  of  that.  

(Doc.  176,  Pretrial  Conference  Transcript  06/18/2019,  pages  8,  lines  4-­‐‑13).  

            21.     Second  PSR  ¶¶    23,  24,  25.    The  death  of  N.T.  affected  his  entire  family,  

including  the  Benally  family  who  lived  next  to  N.T.  for  decades.    This  victim  impact  

statement  devalues  the  entire  Benally  family,  as  it  is  very  one-­‐‑sided.      No  one  from  the  

Benally  family  was  interviewed  for  their  victim  impact  statement.    N.T.  was  related  to  

Darrell  Benally,  Deano  Benally,  and  others,  whose  victim  impact  interviews  were  not  

sought.  

            22.     Moreover,  defense  Counsel  was  not  provided  a  copy  of  the  family  

statements  by  C.T.  and  T.T.    Very  respectfully,  Counsel  requests  reports  and/or  notes  of  

interviews  with  C.T.  and  T.T.  forthwith.      

            23.     Throughout  the  duration  of  the  case,  T.T.  has  been  known  to  have  been  

very  emotional  and  caused  additional  distress  (involving  the  Navajo  Nation  Police)  the  

night  of  N.T.’s  death.    (Doc.  176,  Pretrial  Conference  Transcript  06/18/2019,  pages  129-­‐‑

132).    

            24.     Additionally,  police  officer  Lojan  Dennison  notated  in  her  reports  that  T.T.  

was  “hysterical”  (Bates  USA  v.  Darren  Benally  016).    


                                                        11  
          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 12 of 20



         25.      During  Mr.  Benally’s  trial,  the  CSO’s  were  aware  of  the  family  dynamics  

and  during  every  courtroom  break,  they  kept  the  families  apart.    The  aggressive  nature  

of  T.T.  and  her  family  provoked  the  daily  trial  stress  for  everyone.      

         26.      At  sentencing,  one  of  Mr.  Benally’s  family  members  will  testify,  that  prior  

to  trial,  T.T.  and  her  family  created  a  scene  at  N.T.’s  funeral.    During  trial,  T.T.  and  her  

family  sneered  at  them,  were  aggressive  towards  them,  and  spoke  badly  to  them  

(mostly  in  Navajo  so  the  CSOs  and  others  did  not  know  what  they  were  saying),  

specifically,  to  Mr.  Darrell  Benally,  Kathleen  Benally,  Deano  Benally,  and  Doreen  

Williams.    The  aforementioned  Benally’s  are  also  direct  victims  in  this  unfortunate  

incident,  and  under  the  law,  should  be  treated  accordingly.    

         27.      T.T.’s  extremely  limited  rebuttal  testimony  at  trial  (Doc.  205,  Trial  Transcript  

06/25/2019,  pages  438-­‐‑439)  did  not  provide  any  evidence,  other  than  she  was  related  to  

N.T.  and  she  saw  him  the  Friday  before  he  died  and  he  had  no  visible  injuries.    Id.    T.T.  

has  been  trying  to  get  a  platform  for  her  complaints  for  many,  many  months,  and  her  

veracity  is  questionable.        

         28.      For  example  T.T.  created  the  wedge  between  the  families  –  running  into  

the  Benally  house  looking  for  Darren  the  night  he  was  arrested  and  being  absolutely  

chaotic  and  unpredictable  since  her  Uncle’s  death.    (Bates  USA  v.  Darren  Benally  016).  

         29.      T.T.  was  a  subject  to  a  defense  objection  (Doc.  147)  so  her  emotional  

testimony  would  not  sway  the  jury  –  she  had  no  first-­‐‑hand  knowledge  of  the  incident.  



                                                       12  
          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 13 of 20



(Docs.  171,  187).    The  Court  ruled  she  did  not  have  first-­‐‑hand  knowledge  of  the  incident,  

her  testimony  would  be  cumulative,  and  irrelevant.  

         30.      Counsel  was  contacted  by  Ms.  Carol  Smith  on  October  8,  2019.    She  

advised  that  N.T.’s  mother,  R.T.  passed  away.    N.T.’s  mother’s  family  would  like  the  

Benally  family  to  attend  the  services  and  functions  for  R.T,  and  to  provide  donations  for  

her  service.    Neither  the  defendant,  or  his  entire  family  are  responsible  for  the  “wedge”  

that  exists  among  family  members.  

         31.      Second  PSR  ¶  28.      The  defense  recognizes  that  the  Mandatory  Victim’s  

Restitution  Act  applies  in  this  case.  Counsel  for  Mr.  Benally  would  like  to  continue  to  

enquire  about  specific  charges,  $75.29  for  the  purchase  of  12  Basic  Tee  [shirts].  

         32.      Second  PSR  ¶¶  29,  38.    If  the  Base  Offense  level  is  calculated  by  the  Court  

at  level  18,  a  three-­‐‑level  (3)  adjustment  for  Acceptance  of  Responsibility  should  be  given  

to  Mr.  Benally.      

         33.      Mr.  Benally  accepted  responsibility  for  the  alleged  offense  as  soon  as  he  

legally  could.    Section  3E1.1(b)  of  the  United  States  Sentencing  Guidelines  provide  for  

an  additional  reduction  of  1  level  if  the  defendant’s  offense  level  is  greater  than  16,  and  

the  defendant  timely  entered  a  plea  of  guilty.    U.S.S.G.  §  3E1.1(b).    As  stated  above,  the  

government,  within  five  (5)  days  of  Counsel  entering  her  appearance,  advised  it  “might  

get  approval  for  a  plea  agreement  between  voluntary  manslaughter  and  second  degree  




                                                      13  
           Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 14 of 20



murder,”  (Email  from  AUSA  Raquel  Ruiz-­‐‑Velez  to  Counsel,  May  10,  2018),  that  position  

never  changed.      

          34.     Counsel  spoke  directly  to  Supervisory  AUSA  Kyle  Nayback  (outside  the  

Courtroom)  while  the  jury  was  still  deliberating,  and  she  offered  a  plea  to  involuntary  

manslaughter.    SAUSA  Nayback  said  we  should  wait  for  the  jury,  which  the  parties  did.    

          35.     Counsel  immediately  negotiated  with  the  government  to  secure  a  fair  and  

reasonable  plea  agreement,  based  on  the  post-­‐‑trial  voluntary  statement  of  the  foreman  to  

the  Court  and  the  parties.    The  foreman  stated  that  eleven  (11)  jurors’  saw  the  evidence  

supporting  an  involuntary  manslaughter  conviction.    One  (1)  juror  thought  the  

evidence  supported  voluntary  manslaughter.    Not  one  juror  believed  the  evidence  

supported  a  second-­‐‑degree  murder  charge  or  conviction.    There  is  no  question  of  

timeliness  in  entering  into  a  fair  and  reasonable  plea  agreement,  based  on  the  evidence.    

The  government  expended  its  own  resources  by  mis-­‐‑evaluating  the  evidence,  and  by  

not  offering  a  plea  that  was  based  on  the  totality  of  the  facts  and  circumstances  of  the  

case.  

          36.     This  Court  should  not  consider  the  government’s  position  to  deny  Mr.  

Benally  his  third  point  for  acceptance  of  responsibility.    He  again  will  accept  

responsibility  for  his  conduct  during  the  sentencing  hearing.    

          37.     The  government’s  refusal  to  move  for  the  additional  third-­‐‑point  is  not  

supported  by  any  motive,  other  than  an  unconstitutional  one,  and  is  not  rationally  



                                                     14  
             Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 15 of 20



related  to  a  legitimate  government  end.    United  States  v.  Salas,  756  F.  3d  1196,  1204  (10th  

Cir.  2014).    In  Salas,  the  Court  reviewed  United  States  v.  Lee,  653,  F.  3d  170,  174  (2nd  Cir  

2011).    The  Lee  Court  opined,  “  [t]he  court,  not  the  government,  imposes  sentence,  and  

the  court  is  entitled  to  a  full  and  accurate  record  -­‐‑-­‐‑  as  are  the  parties  -­‐‑-­‐‑  before  sentence  is  

imposed.  As  long  as  the  defendant  disputes  the  accuracy  of  a  factual  assertion  in  the  

PSR  in  good  faith,  the  government  abuses  its  authority  by  refusing  to  move  for  a  third-­‐‑

point  reduction  because  the  defendant  has  invoked  his  right  to  a  hearing.    Lee,  653  F.  3d  

at  174.      

           38.     The  Lee  court  further  held,  “[a]  recent  decision  of  the  Fourth  Circuit  is  

instructive.  In  United  States  v.  Divens,  650  F.3d  343,  (4th  Cir.  2011),  the  defendant  refused  

to  sign  a  plea  agreement  waiving  his  right  to  appeal.  The  government  declined  to  move  

for  the  third-­‐‑point  reduction    under  §  3E1.1(b)  on  the  grounds  that  the  defendant'ʹs  

refusal  to  sign  an  appeal  waiver  would  mean  that  the  government  would  have  to  

expend  resources  to  defend  an  appeal.  (citation  omitted)  Relying  on  the  plain  language  

of  §  3E1.1(b)  and  its  commentary,  the  Fourth  Circuit  held  that  the  government  could  not  

refuse  to  make  the  motion  on  this  basis.  (citation  omitted)  The  court  held  

that  §3E1.1(b)  ‘instructs  the  Government  to  determine  simply  whether  the  defendant  

has  'ʹtimely'ʹ  entered  a  'ʹplea  of  guilty'ʹ  and  thus  furthered  the  guideline’s  purpose  in  that  

manner.  It  does  not  permit  the  Government  to  withhold  a  motion  for  a  one-­‐‑level  

reduction  because  the  defendant  has  declined  to  perform  some  other  act  to  assist  the  



                                                             15  
           Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 16 of 20



Government.’  (citation  omitted)  These  observations  apply  with  equal  force  here.”  Lee,  

653  F.  3d  at  175.      

          39.       Mr.  Benally  has  a  due  process  right  to  proceed  to  trial  based  on  the  

government’s  witnesses  and  evidence.  The  government  was  unreasonable  by  not  

properly  evaluating  the  evidence  and  did  not  offer  a  reasonable  plea  agreement  to  Mr.  

Benally.    Even  before  the  jury  returned  its  note  saying  it  was  deadlocked,  Counsel  for  

Mr.  Benally  requested  a  plea  from  Supervisory  AUSA  Kyle  Nayback.      The  

government’s  request  is  punitive,  unconstitutional,  and  should  be  denied.  

          40.       Second  PSR  ¶¶  31-­‐‑40.      Counsel  for  Mr.  Benally  very  respectfully  objects  

to  the  offense  level  computation  in  paragraphs  30-­‐‑40.     

          41.       Throughout  this  process,  Counsel  and  U.S.  Probation  spoke  in-­‐‑person,  

telephonically,  and  via  email  about  Mr.  Benally’s  conduct.    Mr.  Hunt’s  initial  opinion  

was  that  Mr.  Benally’s  conduct  was  criminally  negiglent,  or  at  an  offense  level  12,  and  

he  was  facing  a  time-­‐‑served  sentence,  ten  (10)  to  sixteen  (16)  months’  imprisonment.  

          42.       Second  PSR  ¶  31.    The  correct  base  offense  level  is  12,  not  18.    Mr.  

Benally’s  conduct  was  criminally  negligent,  not  reckless.  

          43.       Criminally  negligent  “means  conduct  that  involves  a  gross  deviation  from  

the  standard  of  care  that  a  reasonable  person  would  exercise  under  the  circumstances,  

but  which  is  not  reckless.    Offenses  with  this  characteristic  usually  will  be  encountered  

as  assimilative  crimes.”  U.S.S.G.  §  2A1.4,  Application  Notes,  Definitions,  paragraph  1;  



                                                         16  
         Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 17 of 20



United  States  v.  McHugh,  122  F.3d  153,  156-­‐‑157  (2nd  Cir.  1997)(discussion  of  awareness  

for  reckless  standard  and  gross  deviation  of  standard  of  care  for  criminally  negligent  

standard).    

        44.      Reckless  “means  a  situation  in  which  the  defendant  was  aware  of  the  risk  

created  by  his  conduct  and  the  risk  was  of  such  a  nature  and  degree  that  to  disregard  

that  risk  constituted  a  gross  deviation  from  the  standard  of  care  that  a  reasonable  

person  would  exercise  in  such  a  situation.”  (emphasis  added).  “Reckless”  includes  all,  

or  nearly  all,  convictions  for  involuntary  manslaughter  under  18  U.S.C.  §  1112.    A  

homicide  resulting  from  driving  a  means  of  transportation,  or  similarly  dangerous  

actions,  while  under  the  influence  of  alcohol  or  drugs  ordinarily  should  be  treated  as  

reckless.    U.S.S.G.  §  2A1.4,  Application  Notes,  Definitions,  paragraph  1;  United  States  v.  

Naghani,  361  F.3d  1255,  1263  (9th    Cir.  2004)(“To  the  extent  Naghani  raises  his  

intoxication  as  a  challenge  to  the  district  court'ʹs  finding  of  recklessness,  that  claim  is  

rejected.  Naghani  had  been  involved  in  previous  drunk-­‐‑driving  incidents  and  admitted  

that  he  was  ‘afraid  to  fly,’  had  ‘a  tendency  to  become  garrulous  under  the  influence  of  

alcohol’  and  sometimes  lost  control  of  his  actions  when  intoxicated.  Naghani  therefore  

should  have  known  that  ‘the  combination  of  intoxication  and  air  travel  could  lead  to  

dangerous  consequences.’  Citing  United  States  v.  Jenny,  7  F.3d  953,  957  (10th  Cir.  

1993)(holding  that  the  defendant  had  the  ‘foreknowledge’  required  of  recklessness).  




                                                     17  
          Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 18 of 20



         45.      Mr.  Benally’s  conduct  was  not  reckless.    His  behavior  does  not  come  close  

to  the  behaviors  of  defendants  McHue  and  Naghani.    He  was  neither  in  an  automobile,  

and  was  not  under  the  influence  of  alcohol  or  drugs.    He  was  minding  his  own  business  and  

was  cleaning  up  in  the  yard  when  he  was  swung  at  by  his  uncle.    He  used  only  the  force  

necessary  to  stop  his  uncle  from  fighting  with  him.  (Exhibit  18  demonstrative,  page  85,  

lines  2-­‐‑15.    He  used  no  more  force  than  necessary  than  to  stop  the  fight.    Id.  There  is  no  

evidence  to  show  that  Mr.  Benally  was  “aware  of  the  risk”  to  defend  himself  after  N.T.  

started  a  fight  with  him,  and  that  N.T.  would  stop  breathing  after  he  was  hit.  

         46.      Second  PSR  ¶¶  31,  39,  71.    The  correct  base  offense  level  is  12,  not  18.    Mr.  

Benally’s  conduct  was  criminally  negligent,  not  reckless.    The  Total  Offense  Level  

should  be  10,  not  16.    

         47.      Second  PSR  ¶  47.    Mr.  Benally  was  senselly  attacked  and  he  requested  to  

move  out  of  the  detention  pod  for  his  safety.  The  other  detainee  fought  with  Mr.  

Benally.    Mr.  Benally  has  been  misunderstood  and  has  been  jumped,  at  least  twice,  by  

other  inmates  at  the  Cibola  County  Detention  Center.    Defense  counsel  obtained  a  copy  

of  Mr.  Benally’s  medical  records  to  corroborate  that  he  was  attacked  in  the  Cibola  

County  Detention  Center.    See  Exhibit  B.    Mr.  Benally  was  seen  by  the  medical  staff  at  

Cibola  County  for  injuries  he  sustained.    

         48.      Second  PSR  ¶¶  49,  50,  51,  52.      The  government  advised  the  United  States  

Magistrate  Judge  at  the  detention  hearing  that  Mr.  Benally’s  arrests  were  either  



                                                        18  
           Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 19 of 20



dismissed  or  uncharged.    The  FBI  Agent  or  the  Prosecutor  could  verify  this  information  

if  it  has  not  yet  been  received  by  the  Navajo  Nation.  

        49.     Second  PSR  ¶  56.    The  language  of  the  PSR,  specifically,  “the  conduct  in  

the  instant  offense  created  quite  a  wedge  in  the  defendant’s  family,”  to  C.T.  and  T.T.  

describe  there  is  a  wedge  they  feel  in  the  family.”  The  wedge  has  been  created  by  C.T.  

and  T.T.,  not  based  on  Mr.  Benally’s  conduct.      

        50.     Second  PSR  ¶  59.    N.T.’s  family  no  longer  reside  in  Santostee,  NM  next  to  

the  Benally  homestead.    N.T.’s  mother  recently  passed  away.    C.T.  and  T.T.  both  live  in  

Farmington,  NM,  and  the  Sanostee,  NM  house  is  vacant.    There  also  is  a  pending  legal  

issue  about  whether  C.C.  and  T.T.  remain  to  qualify  to  have  the  homesite  lease  since  

N.T.  and  N.T.’s  mother  recently  passed  away.  

        51.     Second  PSR  ¶  82.    See  objection,  ¶  21,  above.  

        52.     Second  PSR  ¶  87.    The  total  offense  level  should  be  10,  resulting  in  a  

guildeline  sentence  of  6-­‐‑12  months  imprisonment.  

                                            CONCLUSION  

        For  the  foregoing  reasons,  Mr.  Benally  respectfully  requests  that  the  Court  accept  

his  objections  to  the  Second  Presentence  Investigation  Report  (Doc.  224),  to  reflect  the  

above.  




                                                     19  
         Case 1:18-cr-02429-WJ Document 236 Filed 10/28/19 Page 20 of 20



                                                            Respectfully  submitted,  
                                                              
                                                              /s/  Electronically  Filed            
                                                            Amy  Sirignano,  Esq.  
                                                            Law  Office  of  Amy  Sirignano,  PC  
                                                            5901J  Wyoming  Blvd.  NE  #250  
                                                            Albuquerque,  NM    87109  
                                                            (505)  242-­‐‑2770  
                                                            (505)  242-­‐‑2774  facsimile  
                                                            amy@abqnmlaw.com  
                                                              
                                                            Counsel  for  Darren  Benally  
  

  

  

CERTIFICATE  OF  SERVICE  
I  hereby  certify  that  a  copy  of  the  foregoing  
pleading  was  sent  via  the  Court’s  CM/ECF    
system  to  opposing  counsel,  and  to  U.S.    
Probation  this  28th  day  of  October,  2019.  
  
    /s/  Electronically  Filed      
Amy  Sirignano,  Esq.  
  

  




                                                     20  
